DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application filed on 10 February 2021.
Claims 1-20 are currently pending and have been considered by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 February 2021 and 25 March 2022 were considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7, 9-10, 14, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3, 7, 9-10, 14, 16, and 20 recite the term "the distributed settlement agreement".  There is insufficient antecedent basis for this term in the claims. Specifically, the aforementioned claims are dependent on independent claims 1, 8, and 15, all of which recite the “distributed settlement agreement” as an optional element. Therefore, as an embodiment of the invention as claimed exists wherein the “distributed settlement agreement” is an optional element, any further limitation of said element must be considered to lack proper antecedent basis. Consequently, the aforementioned claims must be rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 20220156727 A1) in view of Wiklof et al. (US 20210241243 A1).

Regarding Claims 1, 8, and 15, Yan discloses:
A method for executing a distributed electronic transaction by a processing system, comprising: 
generating, by the processing system, one or more tokens based on a first exchange (See Yan: Para. [0125] – Yan discloses minting of tokens by the company based on an amount of deposited fiat currency); 
storing, by the processing system, a transaction amount based on the first exchange in an exchange database (See Yan: Para. [0073] – Yan discloses the minting node generating a data record of each transaction that is posted to the blockchain); 
transmitting, by the processing system, one or more tokens based on the first transaction request to one or more second merchant systems (See Yan: Fig. 7B – Yan discloses the tokens minted based on a company’s deposit being transmitted to multiple suppliers, as well as an associated financial institution wherein original currency was deposited, all contained within the same blockchain system).

Yan fails to explicitly disclose:
receiving, by the processing system, a first transaction request from a first merchant system, the transaction request including a first exchange request and/or a distributed settlement agreement
transmitting, by the processing system, the one or more tokens to the first merchant system

However, in a similar field of endeavor, Wiklof discloses:
receiving a first transaction request from a first merchant system, the transaction request including a first exchange request and/or a distributed settlement agreement (See Wiklof: Para. [0045] and Para. [0234] – Wiklof discloses receiving a token exchange request from a user/merchant)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the token minting system of Yan to generate new tokens in response to the merchant exchange requests disclosed by Wiklof allowing for the requesting merchant to receive further distributable, newly minted tokens increasing the overall security of the invention by ensuring that only new tokens are exchanged with the merchant thus reducing the probability that potentially fraudulent tokens can be received by the merchant.

Regarding Claims 2 and 9, the combination of Yan and Wiklof discloses:
wherein the distributed settlement agreement is between the first merchant system and the one or more second merchant systems (As mentioned in the previous 112(b) rejection, the present claim lack proper antecedent basis and is thus rejected under the same statute. However, in the interest of compact prosecution, the examiner cites the following: See Yan: Fig. 7B – Deposit 762 - Yan discloses the deposit/settlement agreement being between a company/first merchant system and a financial institution/second merchant system).

Regarding Claims 3, 10, and 16, the combination of Yan and Wiklof discloses:
wherein the distributed settlement agreement is stored in a point-to-point distributed or shared ledger (See Yan: Para. [0073] – Yan discloses the minting node generating a data record of each transaction that is posted to the blockchain).

Regarding Claims 4, 11, and 17, the combination of Yan and Wiklof discloses:
wherein the first exchange request comprises a request to exchange a first currency into one or more tokens in the first currency (See Yan: Para. [0073] – Yan discloses an amount of token currency of a type associated with a deposited currency type being produced in an equal or less amount to the amount of deposited currency).

Regarding Claims 7, 14, and 20, the combination of Yan and Wiklof discloses:
The method of claim 1, further comprising: updating, by the processing system, the distributed settlement agreement based on the first transaction request (As mentioned in the previous 112(b) rejection, the present claim lack proper antecedent basis and is thus rejected under the same statute. However, in the interest of compact prosecution, the examiner cites the following: See Yan: Fig. 7B – Deposit 762 - Yan discloses the deposit/settlement agreement being between a company/first merchant system and a financial institution/second merchant system and based on an amount of deposited fiat currency).

Claim(s) 5-6, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Wiklof in further view of Maathur et al. (US 20210398211 A1).

Regarding Claims 5, 12, and 18, the combination of Yan and Wiklof discloses:

Generating, by the processing system, one or more tokens based on an exchange request (See Yan: Para. [0068])

Yan fails to explicitly disclose:
receiving, by the processing system, a second exchange request from the first merchant system

However, in a similar field of endeavor, Maathur discloses:
Receiving, by a processing system, an exchange request from a first merchant system for the purpose of converting one cryptocurrency token into another cryptocurrency token (See Maathur: Fig. 4 – Maathur discloses receiving a processing a request to convert one cryptocurrency into another)

Therefore, it would have been obvious to one of ordinary skill in the art to configure the system of the combination of Yan and Wiklof to additionally receive the exchange request to convert an amount of a currently owned token into another type as disclosed by Maathur and mint a corresponding amount of newly converted tokens using the minting node disclosed by the combination of Yan and Wiklof for use in supply transactions increasing the overall robustness of the invention by allowing the invention flexibility in payment options through the ability to self-convert cryptocurrencies and tokens.

Regarding Claims 6, 13, and 19, the combination of Yan, Wiklof, and Maathur discloses:
wherein the second exchange request comprises a request to exchange the one or more tokens in the first currency into one or more tokens in a second currency (See Maathur: Fig. 4 – Maathur discloses receiving a request to convert tokens of a first cryptocurrency into tokens of a second cryptocurrency).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MAIM (US 20210133735 A1) generally discloses a network transactional system consisting of distributed nodes configured to perform token-based transactions and conversions.
Kelly Frank et al. (US 20190197548 A1) generally discloses systems and methods for processing network transactions based on use of tokens in transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685     

 /JAMES D NIGH/ Senior Examiner, Art Unit 3685